UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4779


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERARD RONALD LOUIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:09-cr-00902-SB-1)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gerard    Ronald    Louis      pled      guilty      to    possession       with

intent to distribute a quantity of marijuana and five grams or

more of cocaine base and possession with intent to distribute a

quantity       of   cocaine,     in    violation        of    21    U.S.C.       § 841(a)(1)

(2006).        Because the attributable drug quantity included five

grams or more of cocaine base, and Louis had a prior felony drug

conviction, the district court sentenced him to the statutory

mandatory      minimum     of    120    months’         imprisonment.            Finding    no

error, we affirm.

               On appeal, Louis contends that the Fair Sentencing Act

of 2010 (FSA), Pub. L. No. 111-220, 124 Stat. 2372 (reducing the

sentencing disparity between cocaine and cocaine base), should

be applied to him.         Although Louis has standing to challenge the

sentencing statute, his argument is foreclosed by this court’s

recent decision in United States v. Bullard, __ F.3d __, 2011 WL

1718894, at *9-*11 (4th Cir. May 6, 2011) (holding that FSA does

not apply retroactively).              Since Louis was sentenced on July 13,

2010, prior to the enactment of the FSA on August 3, 2010, the

FSA     does    not     apply     to   him,       and    he    is        not    entitled     to

resentencing.

               Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in        the   materials

                                              2
before the court and argument would not aid in the decisional

process.



                                                     AFFIRMED




                              3